Exhibit AMENDED AND RESTATED ARTICLES OF INCORPORATION of BRINK'S HOME SECURITY HOLDINGS, INC. ARTICLE I The name of the Corporation is Brink’s Home Security Holdings, Inc. ARTICLE II The purpose for which the Corporation is organized is to transact any lawful business not required to be stated in the Articles of Incorporation. ARTICLE III The total number of shares of capital stock which the Corporation shall have authority to issue isone hundred seventy-two million(172,000,000) shares, of whichtwo million(2,000,000) shares shall be shares of Preferred Stock, par value $10.00 per share (hereinafter called “Preferred Stock”) andone hundred seventy million(170,000,000) shares shall be shares of common stock, no par value (“Common Stock”). DIVISION I The preferences, limitations and relative rights of the shares of Common Stock are as follows: 1.Dividend Rights. Subject to the express terms of any outstanding series of Preferred Stock, dividends may be declared and paid upon the Common Stock out of funds of the Corporation legally available therefor.Subject to the foregoing, the declaration and payment of dividends on the Common Stock and the amount thereof, shall at all times be solely in the discretion of the Board of Directors. 2.Voting Rights. (a)Voting Rights.Each holder of Common Stock shall be entitled to one vote, in person or by proxy, for each share of Common Stock standing in his or her name on the stock transfer books of the Corporation. (b)Vote Required.Unless the Board of Directors conditions its submission of a particular matter on receipt of a greater vote or on any other basis permitted by applicable law, the vote of the holders of a majority of the outstanding shares of Common Stock is required for approval of any of the following that by applicable law are required to be submitted to shareholders for their approval:(i) any amendment or restatement of these Amended and Restated Articles of Incorporation, except as otherwise prescribed by
